             In the United States District Court
             for the Southern District of Georgia
                     Brunswick Division
    DONJON-SMIT, LLC,

        Plaintiff,

        v.                                        No. 2:20-CV-011

    ADMIRAL KARL L. SCHULTZ,
    CAPTAIN JOHN W. REED, COMMANDER
    MATTHEW J. BAER, and COMMANDER
    NORM C. WITT, in their
    individual capacity, and in
    their official capacity as
    Officers of the UNITED STATES
    COAST GUARD,

        Defendants.

                                    ORDER

        Before the Court is Plaintiff Donjon-SMIT, LLC’s (“DJ-S”)

Verified Motion for Injunctive Relief. Dkt. No. 6. In its Amended

Complaint, Plaintiff seeks entry of a temporary restraining order

(TRO), preliminary injunction, and permanent injunction. Dkt. No.

56 ¶¶ 29-32. The Court denied Plaintiff’s TRO on February 18, 2020.

See     Hearing   Tr.   6:17-18;   Dkt.   No.   12.   This   Order   addresses

Plaintiff’s motion insofar as it requests a preliminary injunction

enjoining Commander Witt’s approval of GL NV24 Shipping, Inc.’s

(the “Owner”)1 request for a deviation from its Non-Tank Vessel


1  The registered owner of the M/V GOLDEN RAY is GL NV24 Shipping, Inc. (the
“Owner”). Admin. R. at 1, 30. It “barebone charter[s]” the vessel to Hyundai
Glovis Co, Ltd., (“Glovis”) who in turn appointed G-Marine Service Co., Ltd.
Response Plan (“NTVRP”) for the purpose of adding T&T Salvage, LLC

(“T&T”) as a salvage and marine firefighting (“SMFF”) resource

provider. Dkt. No. 20-1 at 63.

      Plaintiff’s motion for injunctive relief—in so far as it

requests    a   preliminary    injunction—is        ripe   for   review.    After

reading the parties’ respective pleadings, motions, briefs, and

holding an evidentiary hearing on February 25, 2020, listening to

Plaintiff’s      witnesses,    watching      Commander     Witt’s   deposition,

ordering additional limited discovery, and reviewing the entirety

of   the    administrative      record,      Plaintiff’s      request      for   a

preliminary injunction is DENIED.

      It is important to understand the Court’s role in ruling on

this motion. “The court’s role is to ensure that the agency came

to a rational conclusion, not to conduct its own investigation and

substitute      its   own   judgment   for    the   administrative      agency’s

decision.” Sierra Club v. Van Antwerp, 526 F.3d 1353, 1360 (11th

Cir. 2008) (internal quotation marks omitted).

I.    Procedural Background

      On February 13, 2020, Plaintiff filed its Original Complaint.

Dkt. No. 1. Contemporaneously, Plaintiff filed its Motion for



(“G-Marine”) as the vessel’s technical and crew managers. Id. at 30. The Owner’s
Qualified Individual (“QI”), i.e. its representative within the OPA 90 required
Unified Command for the M/V GOLDEN RAY response is G-Marine Services, Co., Ltd.
(“G-Marine”). Id. Finally, the Owner has hired consultants to help develop its
removal methodology. Id. They are Global Salvage Consultancy (“GSC”). Id. That
said, Glovis has been the point of contact “[f]or and on behalf of GL NV24”
throughout the wreck response efforts. See, e.g., id. at 2.


                                       2
Injunctive Relief. Dkt. No. 6. That motion has been fully briefed

by the parties. Dkt. No. 20 (Defendants’ Response); Dkt. No. 28

(Plaintiff’s Reply). Plaintiff amended the Complaint on March 10,

2020. Dkt. No. 56.

     The Court scheduled a hearing on Plaintiff’s motion for

injunctive relief for February 19, 2020. Dkt. No. 9. Plaintiff

moved the Court to continue that hearing. Dkt. No. 11. The Court

granted that motion and continued the hearing until February 25,

2020. Dkt. No. 12. Given the time-sensitive nature of injunctive

relief, the Court issued an Order on February 21, 2020, directing

each party to answer forty-five initial questions posed by the

Court in writing by February 24, 2020. Dkt. No. 19. The Court

specifically ordered the parties to indicate what witnesses or

documents supported each of their responses. Id. The parties filed

timely responses containing their respective answers. Dkt. No. 22

(Defendants’ Responses); Dkt. No. 26 (Plaintiff’s responses).

     On February 25, 2020, the Court held a hearing that lasted

more than five hours.     Dkt. No. 32. During that hearing, Plaintiff

called four sworn witnesses: Douglas Martin, the President and

General   Manager    of   SMIT   Salvage   Americas,   Inc.   (“SMIT”);

Christiaan van der Jagt, an Operations Director for SMIT; Timothy

Williamson, the General Manager of Donjon-SMIT, LLC; and Paul

Hankins, the Vice President of Donjon Marine Co., Inc. (“DJ-M”).

Id. Plaintiff also introduced exhibits for the Court to consider.


                                   3
Id. Neither party proffered expert testimony regarding the alleged

environmental danger associated with a Large Section Demolition

(“LSD”) methodology. Id.

        On February 26, 2020, Plaintiff filed a motion regarding

discovery, asking the Court to order Defendants to produce the

full Administrative Record. Dkt. No. 31. The following day, the

Court    ordered   Defendants   to   produce   the   whole   administrative

record by March 3, 2020. Dkt. No. 33. On that date, Defendants

produced the administrative record. Dkt. No. 46. On February 28,

2020, both parties timely filed their respective proposed findings

of fact and conclusions of law. Dkt. No. 36 (for Defendants); Dkt.

Nos. 37-39 (for Plaintiff). On March 2, 2020, Plaintiff submitted

a stipulation to some of the facts contained in Defendants’

findings of fact and conclusions of law. Dkt. No. 40.

        Also on March 2, 2020, the Court held a telephonic status

conference with the parties. Dkt. No. 45. During that conference,

the Court ordered that Commander Witt be deposed on or before March

9, 2020. Dkt. No. 44. The Court also ordered that the parties file

any additional proposed findings of fact and conclusions of law by

March 11, 2020. Id. On March 4, 2020, Plaintiff moved this Court

to order Commander Witt to produce certain records for Plaintiff’s

use at his deposition. Dkt. No. 47. On March 6, 2020, the Court

denied that motion. Dkt. No. 53. Commander Witt was deposed as




                                      4
scheduled on March 9, 2020. See Dkt. No. 55. Commander Witt gave

almost eight hours of sworn testimony. Dkt. Nos. 55-1, 58.

      On March 11, 2020, both parties submitted additional proposed

findings   of   fact     and   conclusions   of   law.   Dkt.   No.   60    (for

Plaintiff); Dkt. No. 61 (for Defendants). It should also be noted

that Defendants file weekly status updates on salvage of the M/V

GOLDEN RAY. Dkt. Nos. 43, 59, 79.

II.   Findings of Fact

      A.   The Incident

      In the early morning hours of September 8, 2019, the M/V

GOLDEN RAY capsized in the St. Simons Sound in between Saint Simons

Island and Jekyll Island, off the Coast of Georgia. Admin. R. at

716 (Invitation to Tender). Currently, the 200-meter-long M/V

GOLDEN RAY is listing at 110 degrees to its portside on a northern

sandbar just beyond the only navigable shipping channel to the

Port of Brunswick—the second largest Roll-On Roll-Off (“RoRo”)

Port by tonnage in the United States of America. Id. at 716-18.

Approximately half of its 35.4 meter beam is above the water. See

id. at 716. It is the largest cargo shipwreck in U.S. coastal

waters since Exxon Valdez. Dkt. No. 56 ¶ 10. At the time of the

incident, the M/V GOLDEN RAY carried twenty-three crew members,

one   harbor    pilot,     approximately     4,200   automobiles,     and    an

estimated 380,000 gallons of oil. Plaintiff’s Hearing Exhibit

(“Pl. Ex.”) 24 (Documents sent to Commander Witt by Plaintiff).


                                      5
     The M/V GOLDENRAY is grounded in an environmentally sensitive

area that includes prime shrimping grounds and Bird Island——a

significant roosting area for migratory birds. Admin. R. at 129

(Decision Memo). The longer the vessel remains in its grounded

position in the Saint Simons Sound, the more time the environment

(including the marine aquatic life specified) is exposed to the

risks the wreck presents. Indeed, the longer the M/V GOLDEN RAY is

exposed to the sound’s tidal influences the more oil and other

contaminants could be released from the vessel. See Hearing Tr.

79:19-22 (Martin Testimony).

     B.   The Oil Pollution Act of 1990 imposes           certain
          requirements on the M/V GOLDEN RAY’s Owner.

     Given the size of the M/V GOLDEN RAY and the amount of oil

onboard, the United States Coast Guard determined that “there may

be an imminent and substantial threat to the public health or

welfare or the environment because of an actual or substantial

discharge/release of oil or designated hazardous substance from

the vessel.” Admin. R. at 94 (Administrative Order: 01-19). As

such, the incident triggered the statutory and regulatory demands

of the Oil Pollution Act of 1990. Id.

     The Oil Pollution Act of 1990 (“OPA 90”), 33 U.S.C. § 2701-

2762, was enacted in response to the 1989 Exxon Valdez oil spill

in Alaska’s Prince William Sound. Specifically, OPA 90 amended

Section 311 of the Clean Water Act, 33 U.S.C. § 1321, to “provide



                                6
a framework for preventing and responding to potential oil spills.”

Alaska Wilderness League v. Jewell, 788 F.3d 1212, 1215 (9th Cir.

2015) (citing 33 U.S.C. § 1321(b)); see also Water Quality Ins.

Syndicate v. United States, 225 F. Supp. 3d 41, 48 (D.D.C. 2016)

(“The OPA [90] was designed to streamline federal law so as to

provide quick and efficient cleanup of oil spills, compensate

victims of such spills, and internalize the costs of spills within

the petroleum industry.”) (internal quotation marks omitted); 2

Admiralty & Mar. Law § 18:3 (6th ed.) (same).

     Under OPA 90, the President (acting through the Coast Guard)

is charged with preparing and publishing a National Contingency

Plan (“NCP”). 33 U.S.C. § 1321(d). The NCP establishes “efficient,

coordinated, and effective action to minimize damage from oil and

hazardous substance discharges.” Jewell, 788 F.3d at 1215. The NCP

designates a federal officer to be the Federal On-Scene Coordinator

(“FOSC”) for each area of the country that requires an Area

Contingency Plan (“ACP”) to be created and implemented. 33 U.S.C.

§ 1321(d)(2)(K), (j). The FOSC, a Coast Guard official, directs

spill removal and clean-up efforts and coordinates the efforts of

federal,   state,   and   local   response   teams.   33   U.S.C.   §

1321(j)(4)(B)(ii). He has the authority to increase the speed and

effectiveness of the response and may take additional steps to

mitigate the environmental effects of the spill. 33 U.S.C. 1321




                                  7
(c)(3)(B); 33 C.F.R. § 155.4032(a). If necessary, he can federalize

the response. See, e.g., Witt Depo. 62:13-15.

     Regulations promulgated by the Coast Guard to enforce OPA 90

require each owner of a non-tank vessel carrying oil to have a

Non-Tank Vessel Response Plan (“NTVRP”) in place in the event of

a “worst case discharge or substantial threat of discharge.” 33

C.F.R.   §   155.5010.      NTVRP   regulations      require    owners     to    pre-

contract with prevention and clean-up providers so that discharge

responders    react      quickly    and   “without   the     need    for   contract

negotiations    during      an   actual   emergency.”      Salvage     and   Marine

Firefighting Requirements; Vessel Response Plans for Oil, 73 FR

80618-01, 80635 (Dec. 31, 2008); see also 33 U.S.C. § 1321(j)(5)(D)

(providing for response plan requirements).

     Once    the    Coast    Guard    determines      that     OPA   90    and    its

regulations apply to an incident, the non-tank vessel owner must

act in accordance with the NCP, the ACP, and the NTVRP. An owner

cannot deviate from these plans unless the President of the United

States or the FOSC “determines that deviation from the response

plan would provide for a more expeditious or effective response to

the spill or mitigation of its environmental effects.” 33 U.S.C.

§ 1321(c)(3)(B).

     The     FOSC   is    “the     principal   authority”      responsible        for

responding to threats of potential oil discharges. The FOSC’s

authority is “normally delegated to [the Captain of the Port].”


                                          8
Pl. Ex. 33 at App’x. C-4 (Coast Guard Contingency Preparedness

Manual, Vol. 4).2 The FOSC for the M/V GOLDEN RAY response is

Defendant Commander Norman C. Witt, USCG. Currently, Commander

Witt is the Commanding Officer, Marine Safety Unit Savannah and

the Captain of the Port of Savannah. Dkt. No. 22-9 (Commander Witt

Biography); 33 C.F.R. § 300.120(b); 33 C.F.R. § 3.35-15(b).

      C.    Plaintiff’s NTVRP Contract with the Owner (through G-
            Marine).

      The Plaintiff is Donjon-SMIT, LLC (“DJ-S”). DJ-S is a U.S.

based joint-venture maritime salvage, firefighting, and lightering

(“SMFF”) company. Dkt. No. 56 ¶ 2. On September 20, 2017 DJ-S and

G-Marine entered into a contract agreeing that DJ-S would provide

SMFF for G-Marine’s vessels while in U.S. waters, including the

M/V GOLDEN RAY, should an event involving the vessel trigger OPA

90’s statutory and regulatory requirements. Dkt. No. 22-5 (“NTVRP

Contract”).3

      Under the NTVRP Contract, DJ-S agreed to provide and maintain

the capability to provide SMFF services to the Owner in accordance

with 33 C.F.R. § 155.4030(a)-(h) in consideration of predetermined


2 According to the Coast Guard’s Contingency Preparedness Planning Manual, Vol.
4, Commander Witt-upon assuming his statutory role as Captain of the Savannah
Port-was granted an interim Type 3 IC certification to be the incident commander
for the M/V GOLDEN RAY response, i.e., the FOSC. Witt Depo. at 7-10; Pl. Ex. 33
at 105 ¶ D.4.
3 To be clear, the registered owner of the M/V GOLDEN RAY is GL NV24 Shipping,

Inc. (the “Owner”). Admin. R. at 1, 30. It “barebone charter[s]” the vessel to
Hyundai Glovis Co, Ltd., (“Glovis”) who in turn appointed G-Marine Service Co.,
Ltd. (“G-Marine”) as its technical and crew managers. Id. at 30. In this
instance, G-Marine signed the NTVRP as an “Owner” of the M/V GOLDEN RAY. Id. at
699.


                                       9
compensation. Dkt. No. 22-5 at Art. 6. Regarding the exclusivity

of DJ-S services, the NTVRP Contract states, “the parties agree

that the use of [DJ-S] as the Owner’s named salvor and marine

firefighter is required under the regulatory language of [33 C.F.R.

§ 155] within [American Waters]. If more than one primary provider

is allowed, the parties agree that any of Owner’s listed primary

providers within a [Captain of the Port (“COPT”)] zone may be

utilized by the Owner.” Dkt. No. 22-5 at Art. 10(b); see 33 C.F.R.

§ 155.4025 (defining “COTP”).

     D.      Plaintiff’s Response to the Wreck

     In response to the wreck, DJ-S mobilized and arrived on-scene

within two hours. Dkt. No. 26-1 ¶ 7(b). As part of its initial

response, DJ-S led the team responsible for rescuing all twenty-

three of the M/V GOLDEN RAY’s crewmembers, along with its harbor

pilot. Id.; Hearing Tr. 18:12-15. DJ-S’ response also included the

rescuing of four crew members trapped within the vessel over a

thirty-six    hour   period.   Dkt.   No.   26-1   ¶   7(b).   In   the   days

immediately following the wreck, DJ-S put out numerous fires

onboard the M/V GOLDEN RAY. See Dkt. No. 56 ¶ 17.

     On September 15, 2019, the FOSC directed the Owner of the M/V

GOLDEN RAY to remove all oil and hazardous materials from the

wreck. Id. at 94. DJ-S was placed in charge of this operation. The

lightering of the vessel’s fuel reserves lasted until December 19,

2019. Pl. Ex. 24 (ICS-209 Incident Summary). In total, DJ-S removed


                                      10
330,000 gallons of fuel and other harmful substances from the

vessel. Id.

     In   addition,    DJ-S     “sanitized”   the     M/V   GOLDEN     RAY    in

preparation for its demolition after it was declared a constructive

loss on October 12, 2019. Dkt. No. 61-2; Pl. Ex. 16 at 2 (Decision

Memo). This took several weeks.

     E.    Plaintiff’s Letter of Intent Agreement with Owner’s P&I
           Club.

     On October 16, 2019, the Owner’s “P&I Club,” the North of

England Protection & Indemnity Association Limited, entered into

a Letter of Intent (“LOI”) with DJ-S. Admin. R. at 701-703. The

LOI provided that “[f]ollowing our recent discussions regarding

the salvage of the ‘GOLDEN RAY’ . . . we hereby agree to enter

into exclusive negotiations with you [for 21 days]. . . to conclude

suitable contracting principles for the . . . removal of the Vessel

and cargo . . . to the satisfaction of the competent authorities.”

Id. at 701 ¶¶ 1, 2. During this time, the P&I Club and DJ-S agreed

to work towards agreeing on the “general terms” governing the

removal   of   the   M/V   GOLDEN    RAY:   Contracting     Principles       and

Methodology. Id. ¶ 2.

     If DJ-S and the P&I Club could agree on the Contracting

Principles—including       a   fee   structure—then     they   would     begin

developing a methodology to remove the M/V GOLDEN RAY from the

Saint Simons Sound (the “Methodology”). Here, the LOI states:



                                      11
      It is already agreed that full parbuckling is not
      feasible. We have discussed smaller sections after a
      partial cut down, as well as building a cofferdam around
      the Vessel to assist with removal operations. As part of
      the Methodology, the Contractor will provide a broad
      indication of the likely overall duration and costs
      (with breakdown) of the removal Methodology.

Id. at 702 ¶ 4. Should the P&I Club and DJ-S agree to the

Contracting Principles and Methodology, then the P&I Club would

arrange a meeting with the Unified Command,4 where the Club and

DJ-S would jointly present the Methodology. Id. ¶ 5.

      On October 28, 2019, the P&I Club sent a “Reminder Letter”

via email to DJ-S’ leadership regarding the LOI provisions. Admin.

R. at 119-121; Hearing Tr. 32:14-18. In that email, the P&I Club

stated, inter alia, that “in order to manage expectations” it would

“reiterate” certain points it expected DJ-S’ plan to address,

including “preferably a minimum of three high level dismantling

scenarios,” the use of a cofferdam or “any other solution” that

would protect the liability and exposure of the Owner and the P&I

Club. Id. The Reminder Letter concluded by stating that DJ-S also

needed to focus on the “non-technical issues,” like their fee

structures. Id. at 120-21.




4 The Unified Command is established by the NCP. See 40 C.F.R. § 300. It is
comprised of a federal representative—the Federal Officer in Charge (“FOSC”),
a state representative—the State Officer in Charge (“SOSC”)—and the owner’s
representative, also known as the Qualified Individual (“QI”). Witt Depo. 42:25-
43:14. In the present case, Defendant Commander Norman C. Witt is the FOSC, the
state representative is the Georgia DNR, and the Owner’s representative, the
QI, is G-Marine. Id.; Id. at 14:8-10.


                                      12
     DJ-S submitted their plan—developed under the instructions of

the LOI and meetings with the Owner and its representatives—on

November 5, 2019. See Admin. R. at 247-77 (DJS’ Plan). The P&I

Club ultimately rejected this plan. See, e.g., id. at 109. Dkt.

No. 20-1 at 50.

     F.    Owner Engages Third Parties

     From November 13, 2019 to approximately February 3, 2020, the

Owners    engaged   in   contract    negotiations   with   third-party

contractors not listed on the NTVRP for the demolition and removal

of the M/V GOLDEN RAY.

           1.     Expression of Interest

     As the Owner explains to Commander Witt via letter, “Once it

was clear that Contracting Principles could not be agreed under

the LOI,” the Owner was “left with little alternative but to issue

an Expression of Interest (‘EOI’) to 13 potential contractors,”

including DJ-S and the two companies who form it: DJ-M and SMIT.

Dkt. No. 61-4 (Owner’s Letter to C. Witt); see Admin. R. at 749-

53. The Owner sent the EOI to the potential contractors on November

13, 2019. Dkt. No. 61-4.

     The EOI provided the thirteen potential contractors with

background information and information regarding what services the

Owner expected the contractors to perform should their bid be

accepted. As part of those instructions, the Owner stated that LSD




                                    13
was preferred and that it expected such an operation to remove the

M/V GOLDEN RAY “prior to the 2020-2021 winter season.” Id.

      Of note, the EOI stated that “[i]t is anticipated that an

environmental protection barrier will be placed around the wreck,”

that the Owner and the P&I Club hoped “to have the barrier

installed by the end of February 2020,” and that “wreck removal

will commence after installation of the barrier.” Id. The Owner

further clarified, “[f]or the avoidance of doubt, the installation

of this barrier will not form part of the wreck removal contract.”

Id.

           2.     Invitation to Tender Offer

      On November 18, 2019, the Owner (via their consultants, Global

Salvage Consultancy (“GSC”)) sent an Invitation to Tender (“ITT”)

to the nine contractors who responded to the EOI, including DJ-S

and DJ-M. Dkt. No. 64-1; Admin. R. at 715-28. In relevant part,

the ITT stated:

      It is anticipated that the removal of the wreck can be
      achieved through the utilization of large section
      demolition as opposed to small section demolition. Large
      section demolition is the preferred option and will be
      given high priority in the selection of the contractor.

Admin. R. at 721.

      GSC followed up with the potential contractors on November

25, 2019 with a “Q&A sheet.” Admin. R. at 746-48. In that document,

GSC defined LSD and Small Section Demolition (“SSD”) in tonnage:




                                  14
“SSD = Small Section Demolition is piecemealing; LSD = Large

Section Demolition are pieces larger than 150 MT.” Id. at 747.

      G.   The Removal Plans

           1.   DJ-S’ November 5, 2019 LOI Plan (the “DJ-S Plan”)

      DJ-S submitted a plan to the Owner (through the P&I Club) on

November 5, 2019. Attached to the plan were a series of references

and   appendixes.   See   Admin.   R.   at   247-77.   Commander   Witt

subsequently received it.

      The DJ-S Plan begins with an assessment of three options for

removing the M/V GOLDEN RAY: Parbuckling, LSD, and SSD. Id. at

255. DJ-S stated that parbuckling was “not feasible” given the

poor structural integrity and stability of the vessel. Id. Next,

the DJ-S Plan “discarded” removing the wreck in the “largest

sections possible” for various reasons, including the M/V GOLDEN

RAY’s lack of structural integrity, particularly its upper decks.

Id. That said, the DJ-S Plan went on to suggest that while it could

“heavy lift” parts of the M/V GOLDEN RAY, the upper decks would

need to be removed using an SSD methodology. Id.

      Then, DJ-S explained that its “preferred option” is to remove

the entire wreck in “smaller sections using available assets and

proven wreck removal techniques.” Id. Specifically, DJ-S proposed

removing the upper decks in a “piecemeal fashion” after which the

lower decks could be removed in large sections between 600 and

1,500 MT. Id.


                                   15
        DJ-S proposed that the salvage efforts be done in stages.

Phase One called for asset mobilization and site preparation. Id.

at 261. Phase Two called for removal of the M/V GOLDEN RAY down to

the waterline using SSD. Phase Three called for removing it down

the seabed in either 600MT or 1,500 MT sections. Id. at 264. During

this phase, DJ-S would remove the M/V GOLDEN RAY’s several oil

tanks fully intact. Id. at 271. Phase Four involved removing

debris,      the    cofferdam,    scour        protection,    and     finally

demobilization of DJ-S’ assets. Id. at 267. Although “cutting and

grabbing operations” would be limited to daylight operations only,

DJ-S’    plan    recommended   that     removing   scrap,    installing   the

cofferdam,      completing   surveys,    and   maintaining    their   various

resources could continue for 24 hours a day, seven days a week.

Id. at 275.

        Plaintiff’s Plan proposes that “a cofferdam [be] installed

around the wreck,” but notes that the plan “does not materially

change if there is, or is not, a cofferdam.” Id. at 261. It goes

on to say that if the Owner decides to use the cofferdam, “[t]he

cofferdam and wreck removal can be executed sequentially,” but

that doing so would take a longer time. Id. at 268. Alternatively,

the cofferdam could be constructed “in parallel with” Phase 2 of

the removal operation, which would speed up the timeline for

removal. Id. The DJ-S Plan notes that a “pile driven cofferdam”




                                      16
that surrounds the vessel would take “5-6 months” to install. Id.

at 270.

             2.   T&T’s ITT Plan (“T&T’s Plan”)

      The Owner sent T&T’s plan to the Unified Command on December

18, 2019. See Admin. R. at 2490-2545. The T&T plan calls for the

M/V GOLDEN RAY to be “mechanically cut into eight (8) large

sections and lifted onto barges for disposal using the US-flagged

VB-10,000 floating crane.” Id. at 2491. T&T states that its plan

is “[t]he most time-effective approach,” id. at 2493, and has a

“minimal environmental impact” because the M/V GOLDEN RAY will be

cut into fewer sections which “reduces the amount of debris” that

may fall into the water, and because the loudest portion of the

operation (the chain cutting of the vessel) is “only needed for 7

days and spaced out 5 days at a time.” Id. at 2495. Of note, the

T&T Plan also states that the operation is “likely to finish before

hurricane season.” Id.

      In terms of specifics, the plan “involves cutting the GOLDEN

RAY   into    eight   (8)   sections    weighing   between   2,700[MT]     to

4,100[MT]. The sections will then be lifted by the DP3 twin-hull

VB-10,000.” Id. at 2494. “Once cut, the individual sections will

be loaded onto prepared deck barges which will be outfitted with

a   spill    containment    barrier    and   support   structures   for   sea

fastening.” Id. Prior to the lifting and cutting, “[e]ngineered

lifting frames for each section” will be fabricated and then


                                       17
delivered on-site to be attached to the vessel. Id. at 2497. The

lifting    frames    “spread    the     lifting    force”    and    “assist    in

maintaining the structural integrity of the sections as they are

separated.” Id. Doing this should prevent the M/V GOLDEN RAY from

collapsing on itself. Id. The risk of collapse is most significant

at “midship.” Id. at 2520. As such, lifting these sections will

“likely” require additional structural support. Id. To identify

and remove any debris that fell off the vessel and into the water

during the salvage, “T&T will deploy its Hydrographic survey team.”

Id. at 2513. T&T’s Plan proposes that “many,” but not all, of its

operations can “be performed on a 24/7 basis.” Id. at 2540.

     The   T&T    Plan   states,      “An    environmental   barrier    will   be

constructed according to the approved [Unified Command] plans.”

Id. at 2500. T&T proposes that this barrier be constructed “in

tandem”    with     “other    wreck    removal     preparations,”      including

creating    the     lifting    frames        onshore   and   removing     “large

appendages” from the M/V GOLDEN RAY. Id. at 2497. When the M/V

GOLDEN RAY has been completely removed, T&T will do another

hydrographic survey to “ensure the bottom is free from debris.”

Id. at 2514. Afterwards, T&T will remove the EPB. Id.

     Regarding pollution control, T&T’s Plan considers the noise

and vibration of its operation (“which will require mitigation”)

as well as the light pollution caused by T&T’s welding efforts.

Id. at 2536, 2541. T&T also considered the use of a “bubble


                                        18
barrier” to reduce underwater noise. Id. at 2542. In addition to

the Owner’s proposed EPB, the plan itself offers some environmental

protection thanks to the “limited number of cuts,” all of which

avoid accidentally nicking one of the M/V GOLDEN RAY’s numerous

bunker oil tanks. Id. at 2536. The plan does not call for the cargo

to be removed individually, but in tandem with the vessel itself.

Id. at 2548. Therefore, the Plan calls for netting or fencing to

be installed on the now-open sections of the vessel to prevent its

cargo from entering the Saint Simons Sound. Id. at 2536. Of import,

“the timeline proposed will lessen the exposure of the wreck to

the physical environmental conditions thus reducing the pollution

potential associated with continued deterioration.” Id. Because

the M/V GOLDEN RAY is structurally compromised, T&T’s plan also

contains a contingency plan: SSD as necessary either above or below

the waterline. Id. at 2514-15.

             3.     DJ-S’ December 8, 2019 ITT Plan

        In response to the Owner’s ITT, Plaintiff submitted a second

plan-this time to the Owner’s consultants (GSC)—on December 8,

2019. See Dkt. No. 70-3. The email included DJ-S’ revised plan

along    with     its   appendices,    dkt.    no.   70-3   at   61-175,   a   risk

registry, dkt. no. 70-4, and “a video showing the sectional removal

of   the   wreck,”      dkt.   no.   70-5.    DJ-S   forwarded   the   email   and

attachments to Defendant Captain Reed, the following day. Dkt. No.

70-2.


                                         19
      Plaintiff filed its ITT Plan with the Court on March 16, 2020.

Dkt. No. 70-3. In general, DJ-S’ ITT Plan proposes the same

methodology as it did in its LOI plan, but with some changes. Dkt.

No.   70-3.     First,    DJ-S’       ITT    Plan   states     that   its    proposed

methodology includes the use of a coffer dam or other EPB, and

that DJ-S would be “open to changes in methodology” including LSD

using the same VB 10,000 in T&T’s plan. Id. at 12, 20, 21-23, 42-

46, 53, 132-135. DJ-S proposes that its preferred method would

take 211 days plus EBP construction time (to be completed prior to

any demolition). Id. at 57.

      Finally,     DJ-S’        ITT   plan    states    that    its   proposal     is

conditioned upon successful contract negotiations. Id. at 60. DJ-

S desired to reinstate the original provisions of Wreckhire #1 but

added “cofferdam or EPB construction” and “complete removal of

Vessel”    to   Box   7    of    that   agreement.      Id.    DJ-S   also   desired

reinstating      some      previously         removed   provisions,         including

“Disposal and Redelivery” to ¶ 9 and “Extra Costs for disposal” to

¶ 14. Id. Plaintiff also asked that the “Transitional Agreement

from WH1 to WH2” be considered “null and void.” Id.

      H.      Owner’s Deviation Requests

      On November 8, 2019, the Owner, DJ-S, and DJ-M executed a

“Transitional Agreement” whereby the parties attempted to transfer

control of the M/V GOLDEN RAY salvage operation from DJ-S to DJ-M

beginning on November 9, 2019. Dkt. No. 20-1 at 20-21.


                                             20
          1.    Coast Guard Administrative Order 01-19 Amendment 1
                (“Amendment 1”)

     On November 8, 2019, the Coast Guard issued Coast Guard

Administrative Order 01-19 Amendment 1 (“Amendment 1”). Admin. R.

at 8-9. Amendment 1 sought to “clarify expectations.” Id. at 1. On

November 12, 2019, the Owner replied to Amendment 1 with its

requested information. Id. at 10-23 (Owner’s First Reply). The

Owner replied two more times that month: November 20, 2019, id. at

54-64 (Owner’s Second Reply), and November 25, 2019, id. at 122-

125 (Owner’s Third Reply); see also id. at 135-433 (supporting

documents). Through these responses, it became clear to the Coast

Guard that the Owner changed the terms of its Wreckhire agreement

with Plaintiff, transitioned the work occurring on the M/V GOLDEN

RAY to DJ-M, and sent the EOI and ITT to third-party contractors.

Id. at 11-12, 57.

          2.    Coast Guard Administrative Order 01-19 Amendment 2
                (“Amendment 2”)

     On November 22, 2019, the Coast Guard issued Administrative

Order 01-19 Amendment 2. Id. at 26-28. Amendment 2 sought to

address “possible deviations” from the M/V GOLDEN RAY’s approved

NTVRP   (i.e.   the   Transitional   Agreement).   Id.   at   26-27.

Accordingly, Commander Witt asked the Owner to explain why the

Transitional Agreement was enacted and, if necessary, to provide

a deviation request pursuant to 33 C.F.R. § 155.4032 by November




                                21
26, 2019. Commander Witt specifically asked for DJ-S’ input on

these issues. Id. at 27. Comm.

     Commander Witt also expressed his concern that the Owner’s

rejection of DJ-S’ proposed plan “may delay the overall response

efforts” and requested a copy of the LOI letter to DJ-S, DJ-S’

entire removal plan, a “detailed explanation for rejecting the

plan,” and “any additional response or explanatory information

provided by DJ-S to explain why they felt their proposal met the

Owner’s requirements.” Id. Finally, Commander Witt requested the

Owner provide him with the ITT and told the Owner that if it

intended to use a contractor not provided for on the NTVRP, it

would have to request a deviation. Id.

     On November 25, 2019, the Owner replied to the Amended Order

with the information the FOSC requested regarding “Conditions” 3

and 4. Id. at 29-48. In a separate document dated November 25,

2019, the Owner replied to the Amended Order with the information

that the FOSC requested regarding “Conditions” 1 and 2. Id. at

109-21; see also id. at 444-695 (supporting documents). Regarding

Condition 1 (the Transitional Agreement), the Owner submitted a

deviation request. Id. at 109. Regarding Condition 2 (Rejecting

DJ-S’ Plan), the Owner provided DJ-S’ plan and stated that it

rejected the plan because DJ-S used a SSD methodology, would not

end until the winter of 2020/2021, did not commit to building the




                                 22
EPB prior to the start of demolition, and lacked clarity regarding

around-the-clock work. Id. at 112.

      On November 26, 2019, Plaintiff replied to the Amended Order

with the information that the FOSC requested. Id. at 49-50; see

also id. at 696-1670 (supporting documents). DJ-S stated that it

considered the Transitional Agreement to be a deviation). Id. at

49.

      On December 1, 2019, Commander Witt determined that the

transition    from   Wreckhire   #1   to   Wreckhire   #2   constituted   a

deviation and denied that deviation. Id. The FOSC found that the

change in resource providers (from DJ-S to DJ-M) had “little to no

impact” on the continuity of the operations, and thus would not

“make the response more expeditious, effective, or environmentally

safer.” Id. at 52.

             3.   The Owner’s Second Deviation Request

      On December 19, 2019, the Owner made its second request to

deviate from the NTVRP. Id. at 86-93. In the request, the Owner

explained that the deviation will result in a “more expeditious,

efficient, and more effective” removal operation that will also

mitigate the environmental impacts of the removal and would thus

“best affect a more successful response.” Id. at 86. The Owner

stated that the use of T&T’s plan is favored because it calls for

the completion of a flexible EPB prior to the start of the cutting

operation and because it recommends the use of LSD. The Owner


                                      23
further stated that T&T’s method is expected to result in the wreck

being removed much earlier in the approaching hurricane season.

Id. at 88. Finally, the deviation notes that although there is

potential for the wreck’s hull to collapse, T&T will be able to

shift to SSD, if needed. Id.

        Comparatively, the Owner stated at the onset of its deviation

request that “DJS was provided two opportunities to propose its

approach to this wreck removal project.” Id. Both times, however,

“DJS submitted a wreck removal plan that did not include complete

Large Section Demolition.” Id. Instead, “DJS proposed to perform

Small Section Demolition and for Owners to separately contract for

the erection of an EPB with a third-party.” Id. The Owner also

states that DJ-S’ plan has a “P-90 date of 7 October 2020,” meaning

the wreck would remain only partially demolished in the Saint

Simons Sound until the end of hurricane season. Id. Next, the Owner

wrote, “Simply stated, the DJS proposal fails to satisfy the

concerns of the wreck removal experts and would result in a noisy,

prolonged, inefficient, and less environmentally reasonable wreck

removal operation.” Id. In closing, the Owner states that the

deviation     is   warranted   because     the   “expedited   timeline    for

completion” coupled with the “erection of an EPB prior to the

commencement of cutting operations” makes T&T’s methodology the

“more     expeditious   and    effective    response   and    mitigates   the

environmental effects.” Id. at 89 (emphasis in original).


                                     24
            4.   Commander Witt’s Deviation Approval

     On December 21, 2020, Commander Witt approved the Owner’s

deviation   request,   id.   at   85,   and   wrote    a     “Decision    Memo”

explaining his decision. Id. at 126-32. The Decision Memo provides

details of the analysis he, as FOSC, undertook. In his analysis,

Commander Witt determined that the Owner’s request was justified

because the deviation was for a specific purpose, under exceptional

circumstances, and would best affect a more successful response.

Id. at 128.

     Of   particular   importance,      Commander     Witt    discussed   four

“exceptional circumstances” warranting the deviation: the size of

the M/V GOLDEN RAY (a 656-foot RoRo listing at 100 degrees to its

portside), its proximity to the only navigable channel to the

Brunswick Port, the environmental sensitivities of the surrounding

area, and the proximity of the M/V GOLDEN RAY to tourist areas.

Id. at 128-29. Next, Commander Witt explained that his review of

the Owner’s justification “supports a finding that a deviation

would provide for a more successful response, including one that

is more expeditious or effective and mitigates the [wreck]’s

environmental effects.” Id. at 129. As he explained:

     The Owner has requested to use T&T on the basis that the
     resource provider is able and willing to conduct Large
     Scale Demolition (LSD) with the use of an EPB. The
     Owner’s expert engineering and salvage advisors have
     found LSD to be the most expeditious, effective and
     environmentally safe means of removing the vessel.



                                   25
Id.

      Second, Commander Witt determined that T&T’s Plan—including

installing the EPB—was four months faster than DJ-S’ Plan. Id. at

129-30. Rather than relying on the Owner or solely on his own

calculations, Commander Witt documents that SUPSALV and SERT were

also consulted.     This timeframe was confirmed as “reasonable” by

SUPSALV and SERT’s preliminary review of T&T’s Plan. Id. SUPSALV

and SERT also deemed T&T’s plan to be “technically feasible.” Id.

at 129. Accordingly, the FOSC found that the Owner’s claim that

LSD is the more expedient methodology “well-founded.” Id.

      The   FOSC   then   explained    that    the   accelerated   timeline

“provides for a more successful response” because it reduces the

likelihood that the salvage operations will extend as long into

the 2020 hurricane season or another season of winter storms. Id.

at 130. Thus, according to Commander Witt, the deviation would

provide not only an “expeditious response,” but also a more

successful one. Id.

      Next, Commander Witt considered whether the deviation would

mitigate the environmental impacts of the wreck and its removal.

He concluded that it does. First, Commander Witt points out that

the Owner asserts the use of an EPB provides the best containment

of the remaining pollutants and “mitigates the effects of a

potential   discharge,”    particularly       when   constructed   prior   to

demolition. Id. Then, Commander Witt reasons that T&T’s proposed


                                      26
timeline reduces the amount of time the environment remains at

risk of a potential discharge from the M/V GOLDEN RAY. Third,

Commander Witt states that since LSD uses fewer cuts, the oil tanks

within   the   M/V     GOLDEN     RAY   can     be   removed   intact;   thus,   the

likelihood of the salvors nicking an oil line is greatly reduced.

Id. Taken together, these limited cuts reduce the overall threat

of an accidental oil discharge from the M/V GOLDEN RAY during

demolition.     Id.    In   his    final      point    regarding   mitigation     of

environmental impact, Commander Witt states that the quickened

pace of removal would also reduce the duration of inevitable light

pollution,     noise    pollution,      and     acoustic   disturbances    to    the

marine environment caused by the demolition. Id.

     Next, Commander Witt further supports his conclusion that the

deviation would best affect a more successful response by arguing

that the Owner has “maintained the position that LSD after the

construction of an EPB” has been its “preferred methodology” since

it “began considering salvage operations.” Id. He continues:

     Throughout contractual negotiations and technical
     discussions, DJS maintained a position that SSD was
     preferred. DJS submitted two proposals to the Owner: an
     initial proposal after an exclusive negotiating period
     submitted on 5 November 2019 and a secondary proposal
     submitted during the Invitation to Tender process, which
     closed on 8 December 2019. Both of DJS’ plans focused on
     the use of SSD, despite the Owner articulating a
     preference for LSD and an EPB in their Invitation to
     Tender and technical discussions. Neither of DJS’ plans
     satisfy the concerns of the Owner and their salvage
     experts as they do not commit to LSD or use of an EPB
     before starting operations . . .


                                           27
        It is unclear why DJS has been unwilling or unable to
        acquiesce to the Owner’s reasonable request for LSD and
        an EPB. However, DJS’ lack of ability in meeting the
        Owner’s demands supports a determination that DJS and
        the Owner have philosophical disagreements as to the
        preferred methodology for salvage operations.

Id. at 130-31. On top of all of the reasons heretofore discussed,

Commander    Witt    cites       the   deteriorating       working     relationship

between DJ-S and the Owner compared to T&T’s ability to maintain

a working relationship with the Owner as further evidence that the

deviation would best affect a more successful response. Id. at

131-32.

III. Conclusions of Law

        A preliminary injunction is an “extraordinary and drastic”

remedy. Siegel v. LePore, 234 F.3d 1163, 1176-77 (11th Cir. 2000).

Indeed,    “[w]hen       a   court   employs   the   extraordinary       remedy   of

injunction it directs the conduct of a party, and does so with the

backing of its full coercive powers.” Nken v. Holder, 556 U.S.

418, 428 (2009) (internal quotations and citations omitted). A

court     should    only       exercise   this     power    in   the    rarest    of

circumstances. For the court to grant such extraordinary relief,

a movant must establish four essential elements: (1) a likelihood

of success on the merits of the overall case; (2) irreparable

injury;     (3)    the       threatened   injury     outweighs    the    harm     the

preliminary injunction would cause the other litigants; and (4)

the preliminary injunction would not be averse to the public


                                          28
interest. See Chavez v. Fla. SP Warden, 742 F.3d 1267, 1271 (11th

Cir. 2014). Injunctions that do more than preserve the status quo

are particularly disfavored. Powers v. Sec’y, Fla. Dep’t of Corr.,

691 F. App’x 581, 583 (11th Cir. 2017) (internal quotations and

citation omitted).

      A.   Plaintiff has a possible, but not likely, chance of
           success on the merits.

      To determine whether Plaintiff has a likelihood of success on

the   merits,   the   Court    must     first   determine    whether   it   has

jurisdiction over Plaintiff’s claims, and if so, whether Plaintiff

has standing to bring each claim.

      The Court has jurisdiction to hear Plaintiff’s Administrative

Procedure Act (“APA”), 5 U.S.C. §§ 701-706, claim for judicial

review, including Plaintiff’s request for a declaratory judgment.

Indeed, the APA provides the Court with subject matter jurisdiction

over these claims in conjunction with 28 U.S.C. § 1331. 5 U.S.C.

§ 704; see also Media Gen. Operations, Inc. v. Herman, 152 F. Supp.

2d 1368, 1371 (S.D. Ga. 2001).

      Such jurisdictional confidence is lacking regarding most of

Plaintiff’s     remaining     claims.    First,   although    the   Court   has

original jurisdiction over “any action in the nature of mandamus

to compel an officer . . . of the United States or any agency

thereof” to perform a duty owed to the plaintiff,” 28 U.S.C. 1361,

a writ of mandamus is only appropriate where the “duty owed to the



                                        29
plaintiff” is mandatory. It is well established that “a writ of

mandamus cannot compel a discretionary action.” Einhorn v. DeWitt,

618 F.2d 347, 349 (5th Cir. 1980). As discussed above, the FOSC

has discretionary authority to grant an owner’s request to deviate

from a NTVRP. See 33 U.S.C. § 1321(c)(3)(B). Accordingly, there

are doubts regarding whether the Court has jurisdiction to consider

Plaintiff’s request for a writ of mandamus under 28 U.S.C. § 1361.

        Next, Plaintiff brings a constitutional claim alleging a

violation of procedural and substantive due process under the Fifth

Amendment of the United States Constitution. The Fifth Amendment

ensures that no person shall “be deprived of life, liberty, or

property, without due process of law.” U.S. Const. amend. V. The

Court    has   little   doubt   that   it   has   jurisdiction   over   this

constitutional claim. See Bell v. Hood, 327 U.S. 678, 684 (1946)

(“[I]t is established practice for this Court to sustain the

jurisdiction of federal courts to issue injunctions to protect

rights safeguarded by the Constitution.”); see also 5 U.S.C. §

706(2)(B).

        The merit of Plaintiff’s constitutional claim, however, is

quite another matter. Plaintiff alleges that “Defendants, acting

in their official and individual capacity, wrongfully approved the

Owner’s deviation request and nullified Donjon-SMIT’s contract

without affording Donjon-SMIT any opportunity to be heard.” Dkt.

No. 56 ¶ 42. Accordingly, Plaintiff claims that “Defendants thereby


                                       30
violated Donjon-SMIT’s Fifth Amendment rights by depriving Donjon-

SMIT of its property without due process of law.” Id. Of course,

federal courts have long held that a contract is a property

interest protected by the Constitution from a government taking.

See, e.g., Lynch v. United States, 292 U. S. 571, 579 (1934); Long

Island Water-Supply Co. v. City of Brooklyn, 166 U.S. 685, 690

(1897). However, the Court must take several analytical steps

before it can even reach Plaintiff’s constitutional challenge.

First, it is not apparent that Plaintiff’s NTVRP Contract is

“secured by statute.” Plaintiff has offered no evidence or law

that its NTVRP contract was “secured by statute.”         Second, even if

the NTVRP Contract is “secured by statute,” it has not been shown

that the Coast Guard’s approval of the Owner’s deviation deprived

Plaintiff of its contract.

       The facts as set forth thus far call into question whether

there was even a taking.     Primarily, the deviation approval simply

adds T&T as a resource provider under the NTVRP. It does not remove

Plaintiff as a resource provider. On paper, Plaintiff is still a

resource provider under the NTVRP.        Practically speaking, however,

it is true that the FOSC’s approval of the Owner’s deviation

stripped Plaintiff of its pre-contracted position of being the

sole   and   primary   provider   under   the   NTVRP   and   whatever   the

contractual benefits that position may have entailed.            Plaintiff

has yet to make an argument as to why, under these facts, the Coast


                                    31
Guard’s actions constitute an improper government taking under the

Fifth Amendment.

       Second,   the   question   of    whether    Plaintiff    has    a

constitutional claim in this case is further complicated by the

“Transitional Agreement” between the Owner, DJ-S, and DJ-M. The

Coast Guard determined that the agreement was a deviation from the

NTVRP because the agreement removed DJ-S as the SMFF provider and

replaced it with DJ-M. It is unclear what the legal ramifications

of the Coast Guard’s denial of the Owner’s first deviation request

has on the enforceability of the Transitional Agreement, let alone

the underlying contracts it modified, namely Wreckhire #1 between

the Owner and DJ-S and Wreckhire #2 between the Owner and DJ-M.

This   already   complicated   legal   question   is   exacerbated   even

further because these three contracts, along with the NTVRP,

purport to be governed by the laws of England, not the United

States.

       Given the novelty of the question presented, the complexity

of the facts involved, and the lack of legal argument supporting

this claim, the Court cannot say at present that Plaintiff’s

constitutional claim has a likelihood of success on the merits.

Accordingly, the Court focuses on the Plaintiff’s APA claims:




                                  32
judicial review of the Coast Guard’s administrative decision and

a declaratory judgment regarding the same.5

            1.    Plaintiff’s Substantive Claims Under the APA

      Plaintiff argues that Defendants “have subverted the very

purpose of OPA 90 and effectively delegated their decision-making

authority back to those responsible for the disaster at issue.”

Dkt. No. 56 ¶ 34. They disagree with the FOSC’s analysis and

decision.    In Plaintiff’s view, Defendants are “willfully failing”

to abide by OPA 90 and the regulations promulgated under it because

the FOSC approved a deviation when there were no exceptional

circumstances or “guarantees” of a more successful response. Id.

¶ 36 (citing 33 C.F.R. § 155.4032). Plaintiff’s opinion is that

the deviation does not provide for a “more expeditious or effective

response to the spill or mitigation of its environmental effects.”

33 U.S.C. § 1321(c)(3)(B); Dkt. No. 56 ¶ 37. Therefore, Plaintiff

urges the Court to find that Defendants’ approval of the Owner’s

deviation request to add T&T as an SMFF provider under the NTVRP

was “arbitrar[y] and capricious[], in [violation] of Donjon-SMIT’s

due process rights under the Fifth Amendment, in excess of their

statutory authority, and without observance of procedure required

by law.” Id. ¶ 38; see also 5 U.S.C. § 706(2)(A)-(D). Accordingly,


5 At the February 25, 2020 hearing, Defendants’ counsel argued that DJ-S lacks
standing to bring its claims under the APA because, at base, its injury “is the
loss of their contract,” and the Coast Guard is not responsible for that loss.
Hearing Tr. 159:14-20. That is debatable. For the purposes of this Order, the
Court finds that DJ-S has standing.


                                      33
Plaintiff requests that this Court “hold unlawful and set aside

Defendants’ approval of Owner’s deviation from the NTVRP.” Id. ¶

39. Plaintiff also requests a declaratory judgment under the APA

stating the same. Id. ¶ 46.

           2.   The Standard of Review under the Administrative
                Procedure Act

      Both parties agree that the approval of a request to deviate

from the NTVRP is a final agency action subject to judicial review

under the APA. In reviewing a final agency action, the district

court must “hold unlawful and set aside agency action, findings,

and conclusions found to be . . . arbitrary, capricious, an abuse

of discretion, or otherwise not in accordance with law [or] without

observance of procedure required by law.” See Van Antwerp, 526

F.3d at 1360 (alteration in original) (citing 5 U.S.C. § 706(2)).

The Eleventh Circuit has instructed that this standard of review

is “exceedingly deferential” and that the Court's only role is to

“ensure that the agency came to a rational conclusion, not to

conduct its own investigation and substitute its own judgment for

the administrative agency's decision.” Id. at 1359–60 (internal

punctuation omitted; citations omitted). “[T]he focal point for

judicial inquiry of an administrative agency’s action should be

the   administrative   record.”   Pres.   Endangered   Areas   of   Cobb's

History, Inc. v. U.S. Army Corps of Eng’rs, 87 F.3d 1242, 1246




                                   34
(11th Cir. 1996) (citing Camp v. Pitts, 411 U.S. 138, 142 (1973)).

That said:

     If the record before the agency does not support the
     agency action, if the agency has not considered all
     relevant factors, or if the reviewing court simply
     cannot evaluate the challenged agency action on the
     basis of the record before it, the proper course, except
     in rare circumstances, is to remand [the decision back]
     to   the   agency  for   additional   investigation   or
     explanation.

Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985).

     3.      The FOSC has discretion when deciding           whether     a
             deviation from the NTVRP is warranted.

     Under OPA 90, the FOSC is “the principal authority for

responding to oil and hazardous substance spills or releases,

including threats of discharges and releases.” Pl. Ex. 33 at App’x.

C-4 (Coast guard Contingency Preparedness Manual, Vol. 4). “The

FOSC uses legislative and regulatory authorities to ensure that

pollution response is carried out expeditiously and aggressively.”

Id. For the FOSC to grant a non-tank vessel owner’s request for a

deviation from the NTVRP to use an unlisted resource provider, the

owner must submit a request containing a sufficient justification

for it. 33 C.F.R. § 155.4032(a). The owner’s request is justified

if the FOSC finds the facts contained therein—coupled with his own

understanding of the facts concerning the overall response effort—

constitute     “exceptional   circumstances”   and   finds   that      the

deviation would “best affect a more successful response.” Id.; see




                                  35
also “Coast Guard Marine Environmental Response and Preparedness

Manual,” COMDTINST M16000.14A (Sept. 2018), 5.C.5.b.(4).6

      The FOSC’s limited authority allows him to take actions that

would effectuate a quicker, safer response. He cannot exceed that

authority.    Therefore,       a   “more     successful      response”    demands   a

“clear” showing of either effectiveness, speed, or mitigation of

the environmental damages. 33 U.S.C. § 1321 (c)(3)(B); 33 C.F.R.

§ 155.4032(a); see also Coast Guard Marine Environmental Response

and   Preparedness     Manual       at   5.C.5.b.(4)         (“FOSCs    possess   the

regulatory authority to approve a deviation from an approved VRP

under exceptional circumstances and if the proposed alternative

actions     would    clearly       enable        a   more   effective    response”).

Accordingly, when an owner requests a deviation from the NTVRP to

add a provider not listed on the NTVRP to provide a specific

service as part of the response, the determination that the facts

of the response constitute “exceptional circumstances” is left to

the FOSC.

             4.     Application

      In its Amended Complaint, Plaintiff alleges that Defendants

wrongfully approved the M/V GOLDEN RAY Owner’s deviation request

because the deviation did not “provide for a more expeditious or

effective response to the spill or mitigation of its environmental



6    Available     at    https://media.defense.gov/2018/Oct/01/2002046527/-1/-
1/0/CIM_16000_14A.PDF (last viewed Feb. 23, 2020).


                                            36
effects.” 33 U.S.C. 1321(c)(3)(B); Dkt. No. 56 ¶ 37. Plaintiff

further alleges that Defendants’ grant of the Owner’s deviation

request is contrary to law because the response to the wreck lacked

“exceptional circumstances” warranting a deviation. 33 C.F.R. §

155.4032; Dkt. No. 56 ¶ 36. Accordingly, Plaintiff alleges that

Defendants’   approval   was   (1)    arbitrary   and   capricious,   (2)

contrary to Plaintiff’s constitutional rights, (3) in excess of

Defendants’ authority, and (4) without observance of procedure

required by law, and therefore reviewable by this Court under the

APA. Id. ¶¶ 38, 39; see also 5 U.S.C. § 706(2)(A)-(D).

     Plaintiff cites four grounds for review. First, Plaintiff

alleges that the FOSC provided no “public justification” for his

deviation. Dkt. No. 28 at 7. They argue that the FOSC’s decision

memorandum, dated December 21, 2019, was not shared with Plaintiff

until Defendants provided it during the present litigation. Id.

This is true, but it is also inconsequential.            Defendants are

correct in asserting that neither 33 U.S.C. § 1321(c)(3)(B) nor 33

C.F.R. § 155.4032(a) requires the FOSC to provide a “public

justification” for his decision to approve the deviation.             Dkt.

No. 20. Although Plaintiff maintains that a “public justification”

is warranted, no statute nor regulation contemplates such.             At

most, Plaintiff has shown that Commander Witt may not have also

filed his Decision Memo “in the [Marine Information for Safety and

Law Enforcement (“MISLE”)] activity and/or other relevant incident


                                     37
response documentation, as required by a Coast Guard Manual.

COMDTINST M16000.14A (Sept. 2018). If such documentation deviation

from the manual did occur, it is not likely to amount to a finding

that the deviation decision was “without observance of procedure

as required by law.”

     Second, Plaintiff disagrees with Commander Witt and argues

that the “exceptional circumstances” stated by the FOSC are not,

in fact, exceptional. Dkt. No. 28 at 9. The FOSC provides four

circumstances that, when taken together, make the “GOLDEN RAY

[wreck] and salvage operations . . . an exceptional circumstance”

under 33 C.F.R. § 155.4032. Dkt. No. 20-1 at 51-52 (Decision Memo).

Specifically, the FOSC cites the size of the M/V GOLDEN RAY, its

proximity to the only navigable channel to the Brunswick Port, the

environmental    sensitivities        of    the    Saint   Simons    Sound    and

surrounding coastlines, and the wreck’s proximity to major tourist

destinations     as     “exceptional        circumstances”       warranting     a

deviation. Id.

     Plaintiff        argues   that        these    are    not      “exceptional

circumstances,” because by definition all vessels requiring an

NTVRP are large, all environmental areas are sensitive to oil and

hazardous material spills, and, as Plaintiff would have the Court

find, there is nothing “exceptional” about the proximity of tourist

locations close to the wreck. Dkt. No. 28 at 10-12.




                                       38
     The phrase “exceptional circumstances” as used in 33 C.F.R.

§ 155.4032 has not been interpreted by Courts.             Plaintiff posits

that an exceptional circumstance occurs only when a resource

provider is unable to perform their required task or when their

services are “non-responsive or deficient.” In support, Plaintiff

points to Salvage and Marine Firefighting Requirements; Vessel

Response Plans for Oil, 73 FR 80618-01, 80637 (Dec. 31, 2008).

However, Plaintiff’s reliance on that Federal Register guidance is

misplaced.      There, the Coast Guard uses the above language in

response to a specific question from a commenter who claimed that

OPA 90 imposed “no requirements related directly to the adequacy

of the resource provider.” Id. at 80636. Therefore, the Coast

Guard’s response in no way indicates those examples of exceptional

circumstances are an exclusive list. To the contrary, that language

was employed to address one specific question posed.

     Comparatively,      Defendants        argue   that   determining    what

circumstances are classified as “exceptional” is a case-specific

and fact-based question to be decided by the FOSC. Dkt. No. 20 at

15. The statute in question, 33 U.S.C. § 1321(c)(3)(B), does not

contain   the   phrase   “exceptional       circumstances.”   Instead,   the

statute states, “[T]he owner or operator may deviate from the

applicable response plan if [the FOSC] determines that deviation

. . . would provide for a more expeditious or effective response

to the spill or mitigation of its environmental effects.” Id.


                                      39
However, the phrase “exceptional circumstances” is used in the

Coast Guard’s regulations promulgated under 33 U.S.C. § 1321,

namely 33 C.F.R. § 155.4032.             That Regulation requires “[o]nly

under exceptional circumstances will the FOSC authorize deviation

from the resource provider listed in the approved vessel response

plan in instances where that would best affect a more successful

response.”    Id.    The     well-accepted     definition      of   “exceptional”

serves   as   a     guide.     The    Oxford   English    Dictionary      defines

“exceptional” as “unusual, not typical.” Exceptional, THE OXFORD

ENGLISH DICTIONARY (2nd ed. 2010).

     Here, Plaintiff has not met its difficult burden of showing

that it is likely to prevail on its claim that Commander Witt was

incorrect in his determination that exceptional circumstances

exist.   Plaintiff     fails     to    account    for    the    combination    of

circumstances noted by the FOSC. Far from determining, as Plaintiff

sees it, that the M/V GOLDEN RAY is a big boat with oil near a

shipping channel, Commander Witt considered the, well, exceptional

details of the size, location, position, and environment. In fact,

Plaintiff’s chosen representative testified as to the unusual,

atypical nature of the M/V GOLDEN RAY wreck. Tellingly, Mr. Martin,

when asked about the M/V GOLDEN RAY wreck, testified, “The GOLDEN

RAY is one that people will speak about for time . . . There's

cars. There's a pollution event, and it's a big job and . . . it's

in front of everyone. So, yeah. You know, these kind of cases occur


                                        40
occasionally around the world . . . so to have it in one location

. . . is unique as mentioned . . . it’s not that common.” Hearing

Tr. 63:13-64:3 (full exchange).

        So, no, it cannot be said that the M/V GOLDEN RAY’s wreck

presents an ordinary circumstance. It couldn’t even be said by the

Plaintiff’s witness under oath. As a result, the Court cannot say

that Plaintiff is likely to prevail in its contention in that

regard.

        Third, Plaintiff argues that the FOSC’s Decision Memo does

not “adequately explain” its rationale for approving the Owner’s

deviation but instead shows that the FOSC “merely mimics the

demands and commentary of the Owner,” instead of presenting an

“independent     analysis”    of   the       facts.       Dkt.   No.     28   at   12.

Specifically,     Plaintiff    argues       that    the    FOSC’s      decision    was

“arbitrary and capricious” because the FOSC “relied on factors

Congress did not intend [for him] to consider, entirely failed to

consider    an   important    aspect    of    the     problem,      or   offered    an

explanation that runs counter to the evidence before the agency,

or is so implausible that it could not be ascribed to a difference

in view or the product of agency expertise.” Jewell, 788 F.3d at

1217.

        Plaintiff notes broadly that “[t]he facts set forth [in its

Reply Brief] evidence the FOSC’s failure to comply with the law.”

Dkt. No. 28 at 12. Plaintiff further contends that the FOSC should


                                       41
have “noted” Plaintiff and the Owner’s methodological differences

in October 2019, “conducted his own investigation” into those, and

ultimately settled that dispute so Plaintiff could have begun

removing the M/V GOLDEN RAY in November using whatever method the

FOSC chose. Id. at 12. Plaintiff concludes that because the FOSC

did not take those steps in October, despite his knowledge of

Plaintiff’s willingness to do an LSD removal, he had to then

fabricate “contrived and unsupportable explanations” for approving

the Owner’s deviation request. Id.

     Certainly, Plaintiff as a scorned salvager disagrees with

Commander Witt’s decision.     The question before the Court is not

whether Commander Witt made the best decision.          The question is

whether it was arbitrary and capricious.          The record thus far

supports a finding that it was neither arbitrary nor capricious.

     Fourth and finally, Plaintiff speculates about the motives of

the Owner in making a deviation request: to allegedly circumvent

the liability provisions of OPA 90 by requiring salvors submitting

bids under the ITT to propose “fixed price” contract in addition

to their methodology. Dkt. No. 28 at 14; see 33 U.S.C. § 2710(b)

(providing   that   a   responsible   party   cannot   convey   liability

imposed under OPA 90 to any other person). Plaintiff contends that

the “acceptance of a fixed price contact, because it shifts [the]

risk to the salvor” is also a violation of OPA 90 susceptible to




                                  42
judicial review under the APA.7 Suffice it to say that such a

theory remains as such for now.       It may be that Plaintiff someday

brings forth sufficient evidence to support that theory.          That day

has not yet arrived.        Accordingly, the Court cannot say it is

likely that Plaintiff will prevail on it.

       Although it may be possible for Plaintiff to prevail someday

on some of its contentions and theories, the record at present

cannot support a finding that Plaintiff is likely to prevail.

       B.   Plaintiff will likely suffer an irreparable harm.

       Next, Plaintiff must show “that the preliminary injunction is

necessary to prevent irreparable injury.” Chavez, 742 F.3d at 1271.

“A showing of irreparable harm is the sine qua non of injunctive

relief.” Ne. Fla. Chapter of Ass’n of Gen Contractors of Am. V.

City   of   Jacksonville,   896   F.2d   1283,   1285   (11th   Cir.   1990)

(internal quotations omitted; citations omitted). The irreparable

harm must be “neither remote nor speculative, but actual and

imminent.” Id. In other words, it must be “not merely possible,

but likely.” United States v. Jenkins, 714 F. Supp. 2d 1213, 1221

(S.D. Ga. 2008).

       This factor weighs in favor of Plaintiff.          Here, Plaintiff

argues that as the direct and proximate result of the Coast Guard’s

approval of a deviation request, Plaintiff has lost a contract.



7 At present, there is no evidence to support this claim, and even if there
were, it is unclear that Plaintiff would have standing to pursue it.


                                    43
Dkt. No. 6 at 14. Although the Court questions whether the contract

is “secured by statute,” the reality is that the M/V GOLDEN RAY

can only be salvaged once. It also remains true that until the

Coast Guard approved the Owner’s deviation request, DJ-S—as the

sole and primary NTVRP SMFF provider—was the only entity who could

perform that salvage. See Amin. R. at 2633, Art. 10(b) (“[T]he

parties agree that the use of DONJON-SMIT as the OWNER’s named

salvor and marine firefighter is required under [33 C.F.R. §

155].”). Plaintiff argues that the deviation also harmed its

reputation in the industry and that the deviation “undermines the

very purpose of OPA 90” which “devastatingly impacts the hundreds

of SMFF contracts that Donjon-SMIT currently has with other vessel

owners.” Dkt. No. 6 ¶ 31.

       Plaintiff primarily alleged that time is of the essence

because once T&T began construction of the EPB, it became “nearly

impossible to restore Donjon-SMIT as the SMFF provider.” Id. ¶ 32.

Since filing its motion for injunctive relief, Plaintiff has walked

back   these   allegations   in    word   and   deed.    First,   this   Court

scheduled a hearing regarding Plaintiff’s request for a TRO and

preliminary    injunction    for   February     19,     2020,   the   day   the

construction of the EPB was to begin. In response, Plaintiff’s

counsel asked for a continuance. Dkt. No. 11. At Plaintiff’s

request, the Court granted Plaintiff’s Motion to Continue and

rescheduled the hearing for February 25, 2020. Dkt. No. 12.


                                     44
Construction of the EPB began on February 19, 2020. During the

February 25, 2020 hearing, the Court asked one of Plaintiff’s

witnesses, “Do you agree that it is now nearly impossible for [DJ-

S] to be restored [as the SMFF provider]?” to which Plaintiff’s

witness   responded,       “It’s    more    difficult.     I   think    ‘nearly

impossible’ is probably . . . not correct.” Hearing Tr. 106:1-2.

     Defendants argue that Plaintiff’s delay in filing this case

fifty-three     days   after   learning     about    the    deviation   is   “a

sufficient basis alone,” dkt. no. 8 ¶ 2, for this Court to conclude

that Plaintiff is not facing an irreparable harm. Plaintiff’s

delay, though long, is not enough to change the fact that Plaintiff

is facing an irreparable harm.

     The M/V GOLDEN RAY will only be salvaged once.                     Unless

Plaintiff prevails in its injunction, it will lose an amount of

the salvage work, irreparably.

     C.      The balancing of the harms may weigh in favor of granting
             Plaintiff’s request for injunctive relief.

     Next,     Plaintiff     must    show   that    its    threatened   injury

“outweighs the harm” the preliminary injunction would cause the

Coast Guard. Chavez, 742 F.3d at 1271. Here, the injunctive relief

Plaintiff seeks is an order staying the Coast Guard’s decision to

approve the Owner’s deviation request until this action is fully

litigated.     Since   the   Coast    Guard   has    already    approved     the

deviation, the Court would essentially enjoin the effectiveness of



                                       45
the FOSC’s decision on salvage operations. In effect, the Court’s

preliminary injunction would indefinitely halt all or most SMFF

activity currently taking place on and around the M/V GOLDEN RAY

(unless the Owner contracted for SMFF services with Plaintiff).

This   drastic   equitable   remedy    is   the   only   one   available   to

Plaintiff that would completely prevent Plaintiff’s irreparable

harm. By the time this case reaches a final judgment on the merits,

it is very possible that T&T’s salvage of the M/V GOLDEN RAY will

be complete and Plaintiff will have lost all opportunity to remedy

its harm, regardless of whether it is successful on its underlying

claims.

       Comparatively, the Coast Guard argues that the preliminary

injunction would harm it because it would have to maintain the

safety and the security of the area around the M/V GOLDEN RAY

(including monitoring the environment and maintaining channel

integrity) while the injunction halted salvage activity on and

around the vessel. Dkt. No. 20 at 22. Defendants further argue

that when the federal government is the party against whom the

injunctive relief is requested, the third and fourth injunction

factors “merge” together. Nken v. Holder, 556 U.S. 418, 435 (2009).

To the extent this factor is weighed independently of the fourth

factor, it tips ever so slightly in favor of Plaintiff.              To the

extent it overlaps or merges with the fourth, Defendant has the

winning position for this third factor.


                                      46
      D.      Public Interest

      This factor, in this case, is crucial.         Regardless of whether

the Coast Guard could show that the harm caused to it because of

the preliminary injunction would also harm the community, granting

this preliminary injunction would be averse to the public interest.

An injunction to enjoin the effectiveness of the FOSC’s decision

would necessarily add delay. It would inevitably push salvage

efforts further into the 2020 hurricane season and quite likely

into 2021.8

      During that time, the environmental protection barrier would

go unfinished (unless the Owner contracted with Plaintiff to

complete it). At the same time the M/V GOLDEN RAY would continue

to deteriorate. All parties agree that as it deteriorates, the

risk of an oil spill becomes greater. Indeed, both parties have

acknowledged that the biggest threat to the environment is the M/V

GOLDEN RAY itself. As long as it remains in the Saint Simons Sound,

this community’s waterways, coastline, and various important forms

of   marine    life   face   an   imminent   environmental     threat.    Time

compounds that threat.


8 The 2020 hurricane season and following winter storm months will only magnify
the extent to which any delay to the salvage of the M/V GOLDEN RAY would harm
the public. As the head of the Coast Guard Office of Marine Environmental
Response Policy, Captain Ricardo Alonso stated in his affidavit, “[c]onducting
salvage operations during hurricane season (or winter storm months) presents
additional safety risks and reduces [the] ability to effect[ively conduct]
salvage and removal [operations]. Hurricanes . . . bring many dramatic changes
to the marine environment—including high winds, storm surges, and shifting of
the ocean floor, all of which increase chances of the vessel becoming
destabilized or splitting apart.” Dkt. No. 20-2 ¶ 8.


                                      47
      This case began on a very different foot than it finds itself

today.    When injunctive relief was first requested by Plaintiff,

it was to prevent what Plaintiff, at the time, contended was an

“almost certain environmental disaster” in the St. Simons Sound if

T&T’s LSD approach is used.        Dkt. No. 6 at 1. This, too, was walked

back by Plaintiff at the hearing. As Plaintiff’s witness explained,

DJ-S would and could salvage the M/V GOLDEN RAY using an LSD plan.

Hearing    Tr.   105:3-6    (Martin    Testimony).     Despite    the   language

Plaintiff used in the Complaint, Plaintiff is actually not opposed

to the LSD approach, Plaintiff just wants to be the company doing

it.

      Without any evidence of a public benefit to delaying the

salvage of the M/V GOLDEN RAY, Plaintiff cannot meet its burden of

showing that its request for a preliminary injunction is in the

public interest.9

IV.   Conclusion

      The wreck of the M/V GOLDEN RAY is so significant and so

fraught with challenges, the Court has concerns that no method—


9 As this decision issues, the United States of America is well into a worldwide
Coronavirus (COVID-19) pandemic. Situation Summary, CENTERS FOR DISEASE CONTROL AND
PREVENTION (March 21, 2020), https://www.cdc.gov/coronavirus/2019-ncov/cases-
updates/summary.html. International travel is restricted on a scale heretofore
unseen. Id.    The Court has not even factored in the unusual conditions our
country faces in arriving at the Court’s decision today. If it were factored
in, it would strengthen the conclusion that further delay and disruption are
not in the public interest. Suffice it to say that at a time when some ordinary
groceries are difficult to find and air travel is rare, any decision upending
an operation as involved and important as the salvage of the M/V GOLDEN RAY
would add time and consequentially threat to unique and important environmental
resources. That is in no one’s interest.


                                        48
whether it be by large sections or small sections—and no salvage

company—whether    it     be     Plaintiff     or     T&T—can    prevent   further

environmental complications and/or partial collapse of the vessel

itself.

     To be clear, this Order does not and, by law, must not

conclude that Commander Witt’s decision is the one the Court would

have made. The Court’s only role is to “ensure that [Commander

Witt] came to a rational conclusion, not to conduct its own

investigation    and     substitute      its   own    judgment    for   [Commander

Witt’s] decision.” Van Antwerp, 526 F.3d at 1360. Here, the

evidence brought forth shows that Commander Witt’s decision was

rational. It was not arbitrary or capricious. The decision was

well documented and within his discretion as the FOSC. Crucially,

the relief requested by Plaintiff would further delay the removal

process,   and    that    delay       would    harm    the   people,    waterways,

coastline, and marine life of the Golden Isles. Accordingly,

Plaintiff’s request for a preliminary injunction is DENIED. The

Court reserves its power to issue a decision regarding Plaintiff’s

permanent injunction for a more appropriate time.

     SO ORDERED, this          24th   day of March, 2020.



                                                                             _
                                        HON. LISA GODBEY WOOD, JUDGE
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA



                                         49
